Exhibit 10.1

EXECUTION COPY

EMPLOYMENT AGREEMENT

THIS AGREEMENT (this “Agreement”) is entered into as of the 29th day of May,
2018 by NICHOLAS FINANCIAL, INC., a British Columbia, Canada corporation (the
“Company”), and Kelly M. Malson (the “Employee”).

W I T N E S S E T H:

WHEREAS, the Employee desires to be employed by the Company on the terms and
conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the mutual covenants and agreements of the
parties contained herein, and other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto covenant and
agree as follows:

1. EMPLOYMENT AND DUTIES. Subject to the terms and conditions of this Agreement,
the Company agrees to employ the Employee, and the Employee hereby agrees to
serve the Company, as Chief Financial Officer. The Employee’s employment
hereunder shall begin on or around June 15, 2018 (the “Hiring Date”). The
Employee shall report to the Company’s President and Chief Executive Officer and
shall render to the Company such management and policy-making services of the
type customarily performed by persons serving in similar capacities with other
employers that are similar to the Company, together with such other duties with
which she is charged by the Company’s Articles or Notice of Articles (or any
similar governance instruments) and subject to the overall direction and control
of the Company’s Board of Directors. The Employee accepts such employment and
agrees to devote her best efforts and substantially all of her business time,
skill, labor and attention to the performance of such duties. The Employee
agrees not to engage in or be concerned with any other commercial duties or
pursuits during the Term (as hereinafter defined); provided, however, that the
Employee may be involved in a passive capacity in a non-competitive business
subject to the prior written approval of the Company’s Board of Directors;
provided further, however, that the Employee may retain her position on the
board of directors of Conn’s, Inc. and any committees thereof without any
further written approval of the Company’s Board of Directors. Furthermore, the
Employee shall assume and competently perform such reasonable responsibilities
and duties as may be assigned to her from time to time by the Board of Directors
of the Company. To the extent that the Company shall have any parent,
subsidiary, affiliated corporations, partnerships, or joint venture
(collectively “Related Entities”), the Employee shall perform such duties to
promote these entities and their respective interests to the same extent as the
interests of the Company without additional compensation. At all times, Employee
agrees that she has read and will abide by, and prospectively will read and
abide by, any employee handbook, policy, or practice that the Company or Related
Entities has or hereafter adopts with respect to its executive officers or its
employees generally, including without limitation, the Company’s Insider Trading
Policy and Code of Ethics and Business Conduct.

2. TERM. The employment of the Employee under this Agreement commences on the
Hiring Date and will continue for a period of twelve (12) months (the “Initial
Term”), unless earlier terminated pursuant to the terms of this Agreement. At
and after the end of the Initial



--------------------------------------------------------------------------------

Term, this Agreement shall continue to renew automatically on the anniversary of
the Hiring Date for successive one (1)-year terms (each such one (1)-year term,
a “Renewal Term,” and the Initial Term and any and all Renewal Terms
collectively, the “Term”) unless the Company provides to the Employee, at least
sixty (60) days prior to the expiration of the Initial Term or Renewal Term, as
applicable, written notification that it intends not to renew this Agreement.
Notwithstanding anything to the contrary herein, this Agreement may be
terminated in accordance with Section 5 hereof (with the exception of the
obligations of the parties hereunder that shall survive any such termination).
Notwithstanding the foregoing, if a Change of Control (as defined in Appendix A
hereto) occurs prior to the end of the Initial Term or any Renewal Term, this
Agreement shall be extended automatically for a one year renewal period
beginning on the date of the Change of Control (a “Post-Change of Control
Renewal Period”). Expiration of this Agreement will not affect the rights or
obligations of the parties hereunder arising out of, or relating to,
circumstances occurring prior to the expiration of this Agreement, which rights
and obligations will survive the expiration of this Agreement.

3. COMPENSATION.

(a) Annual Base Salary. The Employee shall receive, and the Company shall pay,
an annual base salary of such amount as shall be determined by the Compensation
Committee of the Company’s Board of Directors (or other committee performing
similar functions) (the “Committee”), but not less than $250,000 (the “Base
Salary”). The Base Salary shall be payable in equal installments in accordance
with the policy then prevailing for the Company’s employees. Following a Change
of Control, the Employee’s annual base salary shall not be decreased and, during
the Post-Change of Control Renewal Period, the Employee’s base salary shall be
increased on an annual basis by an amount at least equal to the average base
salary increase, expressed as a percentage, provided to executives of the
Company of comparable status and position to the Employee. The Employee also
shall be entitled, during the Term, to participate in and receive payments from
all other incentive compensation plans as may be adopted by the Company as are
made available to other employees of the Company.

(b) Bonus. The Employee shall receive, and the Company shall pay, such bonuses
as shall be determined by or on behalf of the Committee in accordance with the
following terms and conditions:

(i) 2019 Fiscal Year. With respect to the fiscal year ending March 31, 2019,
provided that the Employee is employed by the Company on the last day of such
fiscal year, the Employee shall be entitled to a cash bonus (the “2019 Cash
Bonus”) equal to the greater of (A) $35,000 and (B) the Milestone Bonus (as
defined below) calculated with respect to such fiscal year in accordance with
Section 3(b)(v) hereof; provided, however, that the 2019 Cash Bonus will be
prorated for the number of months during the fiscal year ending March 31, 2019
that the Employee is employed by the Company, with employment for a partial
month being deemed to be employment for the full month for this purpose.

(ii) 2020 Fiscal Year. With respect to the fiscal year ending March 31, 2020,
provided that the Employee is employed by the Company on the last day of such
fiscal year, the Employee shall be entitled to a cash bonus equal to the
Milestone Bonus calculated with respect to such fiscal year in accordance with
Section 3(b)(v) hereof.

 

2



--------------------------------------------------------------------------------

(iii) 2021 Fiscal Year. With respect to the fiscal year ending March 31, 2021,
provided that the Employee is employed by the Company on the last day of such
fiscal year, the Employee shall be entitled to a cash bonus equal to the greater
of (A) the Milestone Bonus calculated with respect to such fiscal year in
accordance with Section 3(b)(v) hereof and (B) the sum of the Cash Component and
the Restricted Stock Component of the Long-Term Bonus (with all terms as defined
below) calculated with respect to such fiscal year in accordance with
Section 3(b)(vi) hereof.

(iv) 2022 Fiscal Year. With respect to the fiscal year ending March 31, 2022,
provided that the Employee is employed by the Company on the last day of such
fiscal year, the Employee shall be entitled to a cash bonus equal to the greater
of (A) the Milestone Bonus calculated with respect to such fiscal year in
accordance with Section 3(b)(v) hereof and (B) the sum of the Cash Component and
the Restricted Stock Component of the Long-Term Bonus calculated with respect to
such fiscal year in accordance with Section 3(b)(vi) hereof.

(v) Milestone Bonus. Beginning with the fiscal year ending March 31, 2019 and
ending with the fiscal year ending March 31, 2022, the milestone bonus (the
“Milestone Bonus”) earned with respect to a given fiscal year, provided that the
Employee is employed by the Company on the last day of such fiscal year, is
based on the Pre-Tax Yield (as defined below) actually achieved by the Company
for such fiscal year (the “Actual Yield”) compared to the relevant target
Pre-Tax Yield for such fiscal year set forth below (the “Target Yield”). For
these purposes, “Pre-Tax Yield” is defined as operating income before income
taxes divided by interest and fee income on finance receivables, adjusted in the
sole discretion of the Committee, including without limitation for the following
items: 1) changes resulting from a Financial Accounting Standards Board (“FASB”)
Accounting Pronouncement, 2) dividends, 3) gain on sale and 4) provision for
credit losses if less than charge-offs.

 

Fiscal Year Ending March 31,

   Target Yield  

2019

     7.5 % 

2020

     12.5 % 

2021

     20.0 % 

2022

     30.0 % 

The percentage obtained for a fiscal year by dividing (x) the Actual Yield for
such fiscal year by (y) the Target Yield for such fiscal year shall be defined
as the “Performance Percentage.” If the Performance Percentage is less than 80%,
no Milestone Bonus is earned with respect to such fiscal year. If the
Performance Percentage is 80% or higher, the Milestone Bonus with respect to
such fiscal year shall be equal to the amount obtained by multiplying the
Performance Percentage by $75,000. By way of example, if the Actual Yield for
the fiscal year ending March 31, 2020 is 15.0%, the Milestone Bonus with respect
to such fiscal year will be $90,000, representing 120% multiplied by $75,000.

 

3



--------------------------------------------------------------------------------

(vi) Long-Term Bonus. Beginning with the fiscal year ending March 31, 2021 and
ending with the fiscal year ending March 31, 2022, the long-term bonus (the
“Long-Term Bonus”) earned with respect to a given fiscal year (the
“Determination Year”), provided that the Employee is employed by the Company on
the last day of the Determination Year, is based on (A) the three-year rolling
average annual growth in tangible book value per share of the Company’s common
stock over the three successive fiscal years ending on the last day of the
Determination Year, adjusted in the sole discretion of the Compensation
Committee, including without limitation for the following items: 1) changes
resulting from a FASB Accounting Pronouncement, 2) share buy-backs, 3)
dividends, 4) stock splits, 5) gain on sale and 6) provision for credit losses
if less than charge-offs, and (B) the Employee’s Base Salary for the
Determination Year. The Long-Term Bonus earned with respect to a Determination
Year shall consist of a cash component (the “Cash Component”) and a restricted
stock component (the “Restricted Stock Component”) and shall be calculated as
follows:

 

3-Year Rolling Average

Annual Growth In Tangible

Book Value Per Share

 

Cash Component (as % of

Base Salary for

Determination Year)

 

Restricted Stock

Component (as % of Base

Salary for Determination

Year)

Below 6%

  0%   0%

6-8%

  25%   25%

8-10%

  50%   50%

10-12%

  75%   75%

12-14%

  100%   100%

15-18%

  125%   125%

Above 18%

  Discretionary   Discretionary

The number of shares of restricted stock earned as part of the Restricted Stock
Component shall be equal to (I) the product of (x) the Base Salary for the
Determination Year and (y) the relevant percentage set forth in the table above
under the heading “Restricted Stock Component” (or otherwise determined by the
Committee in case such growth is higher than 18%), divided by (II) the average
closing price of the Company’s common stock on the principal exchange on which
it is then traded or quoted over the 90 calendar days ending on the last day of
the Determination Year. Any shares of restricted stock so earned shall vest on
the third anniversary of the last day of the Determination Year. By way of
example, if the three-year rolling average annual growth in tangible book value
per share of the Company’s common stock is 15%, the Cash Component would be
equal to 125% of the Employee’s Base Salary for the Determination Year and the
Restricted Stock Component would be equal to 125% of the Employee’s Base Salary
for the Determination Year.

(vii) Short-Term Deferral. Any bonus payable pursuant to Sections 3(b)(i),
3(b)(ii), 3(b)(iii) or 3(b)(iv) shall be paid to the Employee within a
reasonable time, but in no event later than 60 calendar days, after the last day
of the applicable fiscal year or Determination Year to which the bonus relates.

 

4



--------------------------------------------------------------------------------

(c) Payments. All amounts paid pursuant to this Agreement shall be subject to
withholding or deduction by reason of the Federal Insurance Contribution Act,
Federal income tax, state and local income tax, if any, and comparable laws and
regulations.

(d) Other Benefits. The Employee shall be reimbursed by the Company for all
reasonable and customary travel and other business expenses incurred by her in
the performance of her duties hereunder in accordance with the Company’s
standard policy regarding expense verification practices. The Employee shall be
entitled to that number of weeks paid vacation per year that is available to
other Employees of the Company, and shall be eligible to participate in such
pension, life insurance, health insurance, disability insurance and other
employee benefits plans, if any, which the Company may from time to time make
available to its employees generally on such terms as are available to such
employees. On and after a Change of Control, the Employee shall be included:
(i) to the extent eligible thereunder (which eligibility shall not be
conditioned on Employee’s salary grade or on any other requirement which
excludes persons of comparable status to Employee unless such exclusion was in
effect for such plan or an equivalent plan immediately prior to the Change of
Control), in any and all plans providing benefits for the Company’s salaried
employees in general (including but not limited to group life insurance,
hospitalization, medical, dental, and long-term disability plans) and (ii) in
plans provided to executives of the Company of comparable status and position to
Employee (including but not limited to deferred compensation, split-dollar life
insurance, supplemental retirement, stock option, stock appreciation, stock
bonus, cash bonus and similar or comparable plans); provided that in no event
shall the aggregate level of benefits under the plans described in clause
(i) and the plans described in clause (ii), respectively, in which Employee is
included be less than the aggregate level of benefits under plans of the Company
of the type referred to in such clause, respectively, in which Employee was
participating immediately prior to the Change of Control.

(e) Stock Purchase Matching Program. The Company shall match 100% of the
purchases of common stock of the Company that the Employee makes during the time
period commencing on the Hiring Date and ending on the first anniversary of such
date (the “Stock Purchase Matching Period”) (so long as the Employee remains
employed through the date of such purchase); provided, however, that (i) such
shares of common stock matched by the Company shall be restricted stock and
shall not vest until the third anniversary of the date on which the Employee
purchased the common stock that triggered the matching obligation (a “Triggering
Purchase”), provided, further, that such shares of restricted stock shall only
vest if the Employee is employed by the Company on such vesting date (subject to
accelerated vesting as specified in Section 5(g) hereof), and (ii) the fair
market value of such shares of common stock matched by the Company shall not
exceed $250,000 in the aggregate and shall not exceed $62,500 in the aggregate
in any three-month period. In the event any annual or quarterly trading Window
(as defined in the Company’s Insider Trading Policy) is closed during the Stock
Purchase Matching Period (or during any extension of the Stock Purchase Matching
Period), or Employee is otherwise prohibited by the Company’s Insider Trading
Policy or applicable law from purchasing common stock of the Company during such
trading Window, the Company shall, for each trading Window so closed to
Employee, (x) extend the end date of the Stock Purchase Matching Period for an
additional three months and (y) eliminate the $62,500 three-month aggregate
matching limitation described in clause (ii) above.

 

5



--------------------------------------------------------------------------------

(f) Relocation Expenses and Temporary Housing. In connection with her relocation
to the Tampa Bay area, the Company will reimburse the Employee for
(i) reasonable relocation expenses in an amount not to exceed $25,000 and
(ii) rent payments incurred by the Employee for temporary furnished/corporate
housing in the Tampa Bay area for a period of up to six (6) months.

4. NONCOMPETITION, NON-DISCLOSURE AND STOCK OWNERSHIP REQUIREMENTS.

(a) Employee acknowledges that her services are of a special, unique,
extraordinary and intellectual character, and her position with the Company
places her in a position of confidence and trust with customers, suppliers and
employees of the Company and other Related Entities. The Employee further
acknowledges that the rendering of services under this Agreement necessarily
requires the disclosure to her of confidential information (as defined below) of
the Company and/or Related Entities. The Employee and the Company agree that
both prior to and during her course of employment with the Company, the Employee
had, has and will continue to develop personal relationships with the Company’s
financiers, customers, suppliers and employees, and that the Employee holds a
position of substantial trust and confidence. As a consequence, the Employee
agrees that it is reasonable and necessary for the protection of goodwill and
legitimate business interests of the Company and Related Entities that the
Employee make the covenants contained herein, that the covenants are a material
inducement for the Company to employ the Employee and to enter into this
Agreement, and that the covenants are given as an integral part of and incident
to this Agreement.

(b) The Employee covenants and agrees that during her employment by the Company
(whether during the Term hereof or otherwise), and thereafter for a period of
one (1) year following the termination of the Employee’s employment with the
Company, she will not:

(i) directly or indirectly engage in, continue in or carry on the business of
the Company or any Related Entity, or any business substantially similar
thereto, including owning or controlling any financial interest in, any
corporation, partnership, firm or other form of business organization which
competes with or is engaged in or carries on any aspect of such business or any
business substantially similar thereto;

(ii) directly or indirectly, assist, promote or encourage any employees or
clients, or potential employees or clients, of the Company or Related Entities
to terminate or discontinue their relationship in order to pursue opportunities
or employment with any competitor of the Company or Related Entities;

(iii) consult with, advise or assist in any way, whether or not for
consideration, any corporation, partnership, firm or other business organization
which is now, becomes or may become a competitor of the Company or any Related
Entity in any aspect of their respective businesses during the Employee’s
employment with the Company, including, but not limited to: advertising or
otherwise endorsing the products of any such competitor; soliciting customers or
otherwise serving as an intermediary for any such competitor; or loaning money
or rendering any other form of financial assistance to or engaging in any form
of business transaction whether or not on an arms’ length basis with any such
competitor; or

 

6



--------------------------------------------------------------------------------

(iv) engage in any practice the purpose of which is to evade the provisions of
this Agreement or to commit any act which is detrimental to the successful
continuation of, or which adversely affects, the business or the Company;

provided, however, that the foregoing shall not preclude the Employee’s
ownership of not more than 5% of the equity securities of a corporation which
has such securities registered under Section 12 of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”).

(c) The Employee acknowledges that the inventions, innovations, software, trade
secrets, business plans, financial strategies, finances, and all other
confidential or proprietary information with respect to the business and
operations of the Company and Related Entities are valuable, special and unique
assets of the Company. The Employee agrees not to, at any time during her
employment by the Company (whether during the Term hereof or otherwise),
disclose, directly or indirectly, to any person or entity, or use or authorize
or propose to authorize any person or entity to use any confidential or
proprietary information with respect to the Company or Related Entities without
the prior written consent of the Company including, without limitation,
information as to the financial condition, results of operations, identities of
clients or prospective clients, products under development, acquisition
strategies or acquisitions under consideration, pricing or cost information,
marketing strategies or any other information relating to the Company or any of
the Related Entities which could be reasonably regarded as confidential.
However, this does not include information which is or shall become generally
available to the public other than as a result of disclosure by the Company or
Related Entities or any of their agents, affiliates or representatives or a
person to whom any of them has provided such information.

(d) The Employee agrees that the geographic scope of this covenant not to
compete shall extend to (i) the states of Alabama, Florida, Georgia, Illinois,
Indiana, Kansas, Kentucky, Maryland, Michigan, Missouri, North Carolina, Ohio,
Pennsylvania, South Carolina, Tennessee, Texas, Virginia and Wisconsin, which
constitute the geographic area in which the Company has operated its business at
some time during the one year preceding the date of this Agreement; and
(ii) such broader geographic area where the Company conducts business at any
time during the Employee’s employment by the Company (whether during the Term
hereof or otherwise).

(e) In the event of any breach of the above covenants not to compete, the
Employee recognizes that the remedies at law will be inadequate and that in
addition to any relief at law which may be available to the Company for such
violation or breach and regardless of any other provision contained in this
Agreement, the Company shall be entitled to equitable remedies (including an
injunction) and such other relief as a court may grant after considering the
intent of this Section 4.

 

7



--------------------------------------------------------------------------------

(f) In the event a court of competent jurisdiction determines that the
provisions of the above covenants not to compete are excessively broad as to
duration, geographic scope, prohibited activities or otherwise, the parties
agree that such covenants shall be reduced or curtailed to the extent necessary
to render them enforceable.

(g) Beginning on March 31, 2023, for so long as she remains employed by the
Company as Chief Financial Officer, the Employee shall maintain ownership of
shares of common stock of the Company (including unvested restricted stock) with
a fair market value equal to at least 300% of her Base Salary then in effect
(the “Stock Ownership Threshold”). If the Employee’s Base Salary is increased at
any time after March 31, 2022, the Employee shall attain the Stock Ownership
Threshold by no later than the first anniversary of the effective date of such
increase in Employee’s Base Salary. If at any time after March 31, 2023 the fair
market value of Employee’s shares of common stock of the Company falls below the
Stock Ownership Threshold due solely to a decline in the fair market value of
the Company’s common stock, the Employee will not be required to acquire
additional shares to meet the Stock Ownership Threshold, but she will be
required to retain all shares then held (except for shares withheld to pay
withholding taxes or the exercise price of options) until such time as the
Employee again attains the Stock Ownership Threshold.

5. TERMINATION.

(a) Death. The Employee’s employment hereunder shall terminate upon her death.

(b) Disability. If, during the Term, the Employee becomes physically or mentally
disabled in accordance with the terms and conditions of any disability insurance
policy covering the Employee or, if due to such physical or mental disability,
the Employee becomes unable for a period of more than one hundred eighty
(180) consecutive days to perform her duties hereunder on substantially a
full-time basis as determined by the Company in its sole reasonable discretion,
the Company may, at its option, terminate the Employee’s employment hereunder
upon not less than thirty (30) days’ written notice of termination.

(c) Cause. The Company may terminate this Agreement at any time with Cause. As
used in this Agreement, “Cause” shall mean the following: (1) a material
violation of the Company’s policies or practices which reasonably justifies
termination; (2) conviction of a felony, as evidenced by a binding and final
judgment, order or decree of a court of competent jurisdiction; (3) the
commission by the Employee of any act which would reasonably be expected to
materially injure the reputation, business, or business relationships of the
Company or Related Entities; or (4) any material breach by Employee of this
Agreement. The Company may terminate this Agreement with Cause as defined in
clauses (1) and (4) above upon fifteen (15) business days’ prior written notice
(the “Cause Notification Period”) to Employee, but such termination shall only
become effective in the event of Employee’s failure to cure the applicable
breach or violation, to the reasonable satisfaction of Company, prior to the end
of the Cause Notification Period. The Company may terminate this Agreement
without notice at any time with Cause as defined in clause (2) or (3) above.
Notwithstanding anything in the foregoing to the contrary, during a Post-Change
of Control Renewal Period, the Company may terminate this

 

8



--------------------------------------------------------------------------------

Agreement with Cause only as defined in clause (2) or (4) above. In the event of
a termination with Cause, the Company shall be relieved of all its obligations
to the Employee provided for by this Agreement, and all payments to the Employee
hereunder shall immediately cease and terminate.

(d) Involuntary Termination by Employee. The Employee may terminate her
employment hereunder upon (i) a good faith determination by the Employee that
there has been a material breach of the Agreement by the Company, (ii) a
material adverse change in the Employee’s working conditions or status, (iii) a
significant relocation of the Employee’s principal office, or (iv) during a
Post-Change of Control Renewal Period, a good faith determination by the
Employee that there has been any of the following: a breach of the Agreement by
the Company, any adverse change in the Employee’s working conditions, status,
authority, duties, responsibilities (including but not limited to a requirement
that the Employee report to a corporate officer instead of reporting directly to
the board of directors) or any requirement that the Employee relocate her
principal office to a location that is more than ten (10) miles from the
location of the Employee’s principal office immediately prior to the Change of
Control (any one of the preceding constituting “Good Reason”), by delivering
written notice of termination to the Company indicating in reasonable detail the
facts and circumstances alleged to provide a basis for such termination and
shall cease performing the Employee’s duties hereunder on the date which is ten
(10) days after delivery of the notice, which date shall also be the date of
termination of the Employee’s employment and the final day of the ten (10) day
“Good Reason Notification Period”, but such termination shall only become
effective in the event of the Company’s failure to cure the applicable breach or
violation, to the reasonable satisfaction of the Employee, prior to the end of
the Good Reason Notification Period.

(e) Voluntary Termination by Employee. The Employee agrees to provide the
Company with at least twenty (20) business days’ (“Termination Notice Period”)
prior written notice of her intent to terminate employment voluntarily. Failure
to provide such notice terminates the Employee’s entitlement to payment of
accrued, unused benefits, such as vacation. However, the Company reserves the
right to terminate the Employee before the end of the Termination Notice Period,
provided that the Company pays the Employee the salary that she would have
received from the date of the last payroll payment to the end of the Termination
Notice Period. Such salary shall be paid in accordance with the Company’s normal
payroll procedures applicable to base salary. During the Termination Notice
Period, the Employee agrees to make a good faith effort to perform the duties
described hereunder. If, during the Term, the Employee voluntarily terminates
her employment with the Company, the Company’s obligations, including payment
obligations, under this Agreement shall cease, except that the Company shall pay
the Employee the amount of base salary that she would have received from the
date of the last payroll payment to the end of the Termination Notice Period in
accordance with the Company’s normal payroll procedures applicable to base
salary.

 

9



--------------------------------------------------------------------------------

(f) Regular Severance Payments. In the event of a termination of the Employee’s
employment occurring other than at the end of the Initial Term or a Renewal Term
and other than during a Post-Change of Control Renewal Period (x) by the Company
other than for Cause or (y) by the Employee in a manner which satisfies
Section 5(d):

(i) The Company shall pay the Employee (subject to the provisions of Section 6
of this Agreement) a one-time, lump-sum severance payment equal to: (A) the
Employee’s Base Salary in effect at the time of such termination (“Regular
Severance Payment”) multiplied by (B) a fraction, the numerator of which is the
number of days remaining until the end of the Initial Term (if the termination
occurs during the Initial Term) or the end of the then-running Renewal Term (if
the termination occurs during such Renewal Term), and the denominator of which
is the total number of days in the Initial Term or Renewal Term, as applicable.
The Regular Severance Payment shall be paid to the Employee in cash equivalent
on the date that is sixty (60) days after the date of termination of the
Employee’s employment; provided that, to the extent required to comply with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), all
or a portion of the Regular Severance Payment shall be delayed until the first
day of the seventh (7th) month following the month in which the termination of
the Employee’s employment occurs, without interest thereon.

(ii) (1) All restrictions on any restricted stock or restricted stock unit
awards made to the Employee by the Company or its affiliates (except for
restricted stock issued to the Employee as part of the stock matching program
set forth in Section 3(e) hereof) shall lapse such that Employee is fully and
immediately vested in such awards upon such termination of employment; (2) any
stock options or stock appreciation rights granted to Employee pursuant to the
Company’s or its affiliate’s equity-based incentive plan(s) shall become fully
and immediately vested upon such termination of employment; (3) any performance
shares, performance units or similar performance-based equity awards granted to
Employee pursuant to the Company’s or its affiliate’s equity-based incentive
plan(s) shall be deemed earned on a pro rated basis according to the portion of
the performance period that has elapsed through the date of the termination of
employment as if all performance requirements had been satisfied at the target
level (or such higher level as would have been achieved if performance through
the date of the termination of employment had continued through the end of the
performance period); and (4) restricted stock delivered or then deliverable by
the Company to the Employee pursuant to the stock matching program set forth in
Section 3(e) hereof (“Matching Stock”) shall become immediately vested in
accordance with the following schedule: one-third (1/3) of the number of shares
of Matching Stock shall immediately vest if the termination occurs less than one
(1) year after the Triggering Purchase, two-thirds (2/3) of the number of shares
of Matching Stock shall immediately vest if the termination occurs less than two
(2) years, but one (1) year or more, after the Triggering Purchase, and one
hundred percent (100%) of the number of shares of Matching Stock shall
immediately vest if the termination occurs more two (2) years or more after the
Triggering Purchase.

(g) Change of Control Severance Payments. In the event of a termination of the
Employee’s employment occurring other than at the end of the Initial Term or a
Renewal Term during a Post-Change of Control Renewal Period (x) by the Company
other than for Cause or (y) by the Employee in a manner which satisfies
Section 5(d):

(i) The Company shall pay the Employee (subject to the provisions of Section 6
of this Agreement) a one-time, lump-sum severance payment equal to 100% of the
Employee’s Base Salary in effect at the time of such termination (“Change of
Control Severance Payment”). The Change of Control Severance Payment shall be
paid to the Employee in cash

 

10



--------------------------------------------------------------------------------

equivalent on the date that is sixty (60) days after the date of termination of
the Employee’s employment; provided that, to the extent required to comply with
Section 409A of the Code, all or a portion of the Change of Control Severance
Payment shall be delayed until the first day of the seventh (7th) month
following the month in which the termination of the Employee’s employment
occurs, without interest thereon.

(ii) (1) All restrictions on any restricted stock or restricted stock unit
awards made to the Employee by the Company or its affiliates (except for
restricted stock issued to the Employee as part of the stock matching program
set forth in Section 3(e) hereof) shall lapse such that Employee is fully and
immediately vested in such awards upon such termination of employment; (2) any
stock options or stock appreciation rights granted to Employee pursuant to the
Company’s or its affiliate’s equity-based incentive plan(s) shall become fully
and immediately vested upon such termination of employment; (3) any performance
shares, performance units or similar performance-based equity awards granted to
Employee pursuant to the Company’s or its affiliate’s equity-based incentive
plan(s) shall be deemed earned on a pro rated basis according to the portion of
the performance period that has elapsed through the date of the termination of
employment as if all performance requirements had been satisfied at the target
level (or such higher level as would have been achieved if performance through
the date of the termination of employment had continued through the end of the
performance period); and (4) Matching Stock shall become immediately vested in
accordance with the following schedule: one-third (1/3) of the number of shares
of Matching Stock shall immediately vest if the termination occurs less than one
(1) year after the Triggering Purchase, two-thirds (2/3) of the number of shares
of Matching Stock shall immediately vest if the termination occurs less than two
(2) years, but one (1) year or more, after the Triggering Purchase, and one
hundred percent (100%) of the number of shares of Matching Stock shall
immediately vest if the termination occurs more two (2) years or more after the
Triggering Purchase.

(h) Additional Benefits. In the event of a termination triggering payments under
Sections 5(f) or 5(g) above, the Employee shall be entitled to the following
additional benefits:

(i) Until the earlier of twelve (12) months after the date of Employee’s
termination of employment or such time as Employee has obtained new employment
and is covered by benefits which in the aggregate are at least equal in value to
the following benefits, Employee shall continue to be covered, at the expense of
the Company, by the same or equivalent life insurance, hospitalization, medical,
dental and vision coverage as Employee received (or, if higher, as was required
hereunder) immediately prior to Employee’s termination of employment, subject to
the following: After the end of the COBRA continuation period, if such
hospitalization, medical or dental coverage is provided under a health plan that
is subject to Section 105(h) of the Code, benefits payable under such health
plan shall comply with the requirements of Treasury regulation section
1.409A-3(i)(1)(iv) and, if necessary, the Company shall amend such health plan
to comply therewith; and if provision of any such health benefits would subject
the Company or its benefits arrangements to a penalty or adverse tax treatment,
then the Company shall provide a cash payment to Employee in an amount
reasonably determined by the Company to be equivalent to the COBRA premiums for
similar benefits.

 

11



--------------------------------------------------------------------------------

(ii) The Company shall bear up to $7,500 in the aggregate of fees and expenses
of consultants and/or legal or accounting advisors engaged by the Employee to
advise the Employee as to matters relating to the computation of benefits due
and payable under this Section 5.

Notwithstanding anything to the contrary in this Agreement, if a Change of
Control occurs and the Employee’s employment with the Company is terminated
(other than a termination due to Employee’s death or as a result of Disability)
during the period of 180 days prior to the date on which the Change of Control
occurs, and if it is reasonably demonstrated by Employee that such termination
of employment (i) was at the request of a third party who has taken steps
reasonably calculated to effect a Change of Control or (ii) otherwise arose in
connection with or in anticipation of a Change of Control, then for all purposes
of this Agreement such termination of employment shall be deemed a termination
following such Change of Control.

(i) General Release. Notwithstanding anything to the contrary herein, the
payments and benefits specified in Sections 5(f), 5(g) and 5(h) above shall be
in consideration for, contingent on and subject to the Company receiving an
executed general release from the Employee containing terms reasonably
satisfactory to the Company that is effective and non-revocable by the 60th day
after the date of termination of the Employee’s employment.

(j) Benefits Through Termination Date. The following shall apply upon
termination of the Employee’s employment: Notwithstanding anything to the
contrary herein contained, the Employee shall receive all compensation and other
benefits to which she was entitled under this Agreement or otherwise as an
employee of the Company through the termination date, including payments of base
salary accrued hereunder through the calendar month in which such termination
occurs.

6. TAX PROVISIONS.

(a) Limitation on Parachute Payments. Notwithstanding any other provision of
this Agreement, if any portion of the Severance Payment or any other payment
under this Agreement, or payments to or for the benefit of the Employee under
any other agreement or plan (collectively, the “Change of Control Benefits”),
would constitute an “excess parachute payment,” then the Change of Control
Benefits to be made to the Employee shall be reduced such that the value of the
aggregate Change of Control Benefits that the Employee is entitled to receive
shall be One Dollar ($1) less than the maximum amount which the Employee may
receive without becoming subject to the tax imposed by Section 4999 of the Code
(or any successor provision) or which the Company may pay without loss of
deduction under Section 280G(a) of the Code (or any successor provision);
provided that the foregoing reduction in the amount of Change of Control
Benefits shall not apply if the after-tax value to the Employee of the Change of
Control Benefits prior to reduction in accordance herewith is greater than the
after-tax value to the Employee if the Change of Control Benefits are reduced in
accordance herewith. For purposes of this Agreement, the terms “excess parachute
payment” and “parachute payments” shall have the meanings assigned to them in
Code Section 280G, and such “parachute payments” shall be valued as provided
therein.

 

12



--------------------------------------------------------------------------------

(b) Opinion. For purposes of this Section, within thirty (30) days after notice
by one party to the other of its belief that there is a payment or benefit due
the Employee that will result in an excess parachute payment as defined in
Section 280G of the Code or any successor provision thereto, the Employee and
the Company shall obtain, at the Company’s expense, the opinion (which need not
be unqualified) of nationally recognized tax counsel or tax accounting firm
(“Tax Counsel”) selected by the Company’s independent auditors and acceptable to
the Employee, which sets forth (A) the “base amount” within the meaning of
Section 280G; (B) the aggregate present value of the payments in the nature of
compensation to the Employee as described in Section 280G(b)(2)(A) (ii); (C) the
amount and present value of any “excess parachute payment” within the meaning of
Section 280G(b)(1) without regard to the limitations of this Section 6; (D) the
after-tax value of the Change of Control Benefits if the reduction in Change of
Control Benefits contemplated under this Section 6 did not apply; and (E) the
after-tax value of the Change of Control Benefits taking into account the
reduction in Change of Control Benefits contemplated under this Section 6. For
purposes of determining the after-tax value of the Change of Control Benefits,
the Employee shall be deemed to pay federal income taxes and employment taxes at
the highest marginal rate of federal income and employment taxation in the
calendar year in which the payment is to be made and state and local income
taxes at the highest marginal rates of taxation in the state and locality of the
Employee’s domicile for income tax purposes on the date the payment is to be
made, net of the maximum reduction in federal income taxes that may be obtained
from deduction of such state and local taxes.

In the event that a reduction is to be made under this Section 6, the Change of
Control Benefits shall be reduced or eliminated by applying the following
principles, in order: (i) the payment or benefit with the higher ratio of the
parachute payment value to present economic value (determined using reasonable
actuarial assumptions) shall be reduced or eliminated before a payment or
benefit with a lower ratio; (ii) the payment or benefit with the later possible
payment date shall be reduced or eliminated before a payment or benefit with an
earlier payment date; and (iii) cash payments shall be reduced prior to non-cash
benefits; provided, however, that if the foregoing order of reduction or
elimination would violate Section 409A of the Code, then the reduction shall be
made pro rata among the payments or benefits included in the Change of Control
Benefits (on the basis of the relative present value of the parachute payments).
For purposes of this Agreement, the value of any noncash benefits or any
deferred payment or benefit, and all present economic values, shall be
determined by the Company’s independent auditors in accordance with the
principles of Sections 280G, which determination shall be evidenced in a
certificate of such auditors addressed to the Company and the Employee. Such
opinion shall be dated as of the date of termination of the Employee’s
employment and addressed to the Company and the Employee and shall be binding
upon the Company and the Employee.

The provisions of this Section 6(b), including the calculations, notices and
opinions provided for herein shall be based upon the conclusive presumption that
the compensation earned by the Employee pursuant to the Company’s compensation
programs prior to a change of control is reasonable; provided, however, that in
the event such Tax Counsel so requests in connection with the opinion required
by this Section 6(b), the Company shall obtain at its expense, and Tax Counsel
may rely on in providing the opinion, the advice of a firm of recognized
Employee compensation consultants as to the reasonableness of any item of
compensation to be received by the Employee.

 

13



--------------------------------------------------------------------------------

(c) Effect of Change in Law. In the event that the provisions of Sections 280G
and 4999 of the Code (or any successor provisions) are repealed, this Section 6
shall cease to be effective on the effective date of such repeal. The parties to
this Agreement recognize that final regulations promulgated under Section 280G
of the Code may affect the amounts that may be paid under this Agreement and
agree that, upon issuance of such final regulations, this Agreement may be
modified as the parties hereto may in good faith deem necessary in light of the
provisions of such regulations to achieve the purposes of this Agreement, and
that consent to such modification shall not be unreasonably withheld.

7. SUCCESSORS.

(a) If the Company sells, assigns or transfers all or substantially all of its
business and assets to any Person (as defined in Appendix A hereto) or if the
Company merges into or consolidates or otherwise combines (where the Company
does not survive such combination) with any Person (any such event, a “Sale of
Business”), then the Company shall assign all of its right, title and interest
in this Agreement as of the date of such event to such Person, and the Company
shall cause such Person, by written agreement in form and substance reasonably
satisfactory to the Employee, to expressly assume and agree to perform from and
after the date of such assignment all of the terms, conditions and provisions
imposed by this Agreement upon the Company. Failure of the Company to obtain
such agreement prior to the effective date of such Sale of Business shall be a
material breach of this Agreement. In case of such assignment by the Company and
of assumption and agreement by such Person, as used in this Agreement, “Company”
shall thereafter mean such Person which executes and delivers the agreement
provided for in this Section 7 or which otherwise becomes bound by all the terms
and provisions of this Agreement by operation of law, and this Agreement shall
inure to the benefit of, and be enforceable by, such Person. The Employee shall,
in the Employee’s discretion, be entitled to proceed against any or all of such
Persons, any Person which theretofore was such a successor to the Company (as
defined in the first paragraph of this Agreement) and the Company (as so
defined) in any action to enforce any rights of the Employee hereunder. Except
as provided in this Subsection, this Agreement shall not be assignable by the
Company. This Agreement shall not be terminated by the voluntary or involuntary
dissolution of the Company.

(b) This Agreement and all rights of the Employee shall inure to the benefit of
and be enforceable by the Employee’s personal or legal representatives,
executors, administrators, heirs and beneficiaries. All amounts payable to the
Employee under Sections 3 and 5 of this Agreement if the Employee had lived
shall be paid, in the event of the Employee’s death, to the Employee’s estate,
heirs and representatives; provided, however, that the foregoing shall not be
construed to modify any terms of any benefit plan of the Company, as such terms
are in effect on the date of the Employee’s death, that expressly govern
benefits under such plan in the event of the Employee’s death.

 

14



--------------------------------------------------------------------------------

8. SEVERABILITY. The provisions of this Agreement shall be regarded as
divisible, and the parties agree that if any of said provisions or any part
hereof shall under any circumstances be deemed or declared invalid, inoperative
or unenforceable, then the validity and enforceability of the remainder of such
provisions or parts hereof and the applicability thereof shall not be affected
thereby.

9. AMENDMENT. This Agreement may not be amended or modified at any time except
by written instrument executed by the Company and the Employee.

10. WITHHOLDING. The Company shall be entitled to withhold from amounts to be
paid to the Employee hereunder any federal, state or local withholding or other
taxes or charges which it is from time to time required to withhold; provided,
that the amount so withheld shall not exceed the minimum amount required to be
withheld by law (unless the Employee has otherwise indicated in writing). The
Company shall be entitled to rely on an opinion of nationally recognized tax
counsel if any question as to the amount or requirement of any such withholding
shall arise.

11. CLAWBACK. The Employee agrees that the compensation and benefits provided by
the Company under this Agreement or otherwise is subject to recoupment
or clawback (a) if the Company is required to file an adverse restatement of
earnings and the Committee determines that the Employee was involved, or had
knowledge of or should have known that the earnings at issue were false or
misleading when originally filed and the false or misleading earnings resulted
in compensation to the Employee that otherwise would not have been earned,
vested or paid, upon any material financial misstatements or omissions, (b) for
loan losses improperly reserved for, (c) under any applicable Company
clawback or recoupment policy that is generally applicable to the
Company’s executives, as may be in effect from time to time, or (d) as required
by law.

12. NOTICE. For purposes of this Agreement, notices and all other communications
provided for herein shall be in writing and shall be deemed to have been duly
given when actually received, whether hand-delivered, sent by telecopier,
facsimile transmission or other electronic means of transmitting written
documents (as long as receipt is acknowledged) or mailed by United States
certified or registered mail, return receipt requested, postage prepaid,
addressed as follows:

If to the Employee, to the Employee at the Employee’s address then reflected in
the records of the Company.

If to the Company, to:

Nicholas Financial, Inc.

2454 McMullen Booth Road

Building C

Clearwater, Florida 33759

Attn: Chief Executive Officer

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that a notice of change of address shall
be effective only upon receipt.

 

15



--------------------------------------------------------------------------------

13. NO WAIVER; ENTIRE AGREEMENT. No waiver by any party hereto of any breach of
this Agreement by any other party hereto shall be deemed a waiver of any similar
or dissimilar term or condition at the same or at any prior or subsequent time.
This Agreement and any equity award agreements between the Company and the
Employee constitute the entire agreement between the parties hereto with respect
to the Employee’s employment by the Company and there are no agreements or
representations, oral or otherwise, expressed or implied, with respect to or
related to the employment of the Employee which are not set forth in this
Agreement or such equity award agreements.

14. NO ASSIGNMENT. Except as expressly set forth herein, no party shall assign
any of his, her or its rights under this Agreement without the prior written
consent of the other party and any attempted assignment without such prior
written consent shall be null and void and without legal effect.

15. COUNTERPARTS; FACSIMILE SIGNATURES. This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may be
effective upon the execution and delivery by any party hereto of facsimile
copies of signature pages hereto duly executed by such party; provided, however,
that any party delivering a facsimile signature page covenants and agrees to
deliver promptly after the date hereof two (2) original copies to the other
party hereto.

16. GOVERNING LAW.

(a) The validity, interpretation, construction and performance of this Agreement
shall be governed by the internal laws of the State of Florida, except that
Section 15(b) shall be construed in accordance with the Federal Arbitration Act
if arbitration is chosen by the Employee as the method of dispute resolution.

(b) Any dispute arising out of this Agreement shall, at the Employee’s election,
be determined by either (i) arbitration under the rules of the American
Arbitration Association then in effect (but subject to any evidentiary standards
set forth in this Agreement), in which both parties shall be bound by the
arbitration award, or (ii) by litigation. Whether the dispute is to be settled
by arbitration or litigation, the venue for such arbitration or litigation, as
the case may be, shall be Tampa, Florida. The parties consent to personal
jurisdiction in each trial court in the selected venue having subject matter
jurisdiction notwithstanding their residence or situs, and each party
irrevocably consents to service of process in the manner provided hereunder for
the giving of notices.

17. CERTAIN RULES OF CONSTRUCTION; CODE SECTION 409A.

(a) No party shall be considered as being responsible for the drafting of this
Agreement for the purpose of applying any rule construing ambiguities against
the drafter or otherwise. No draft of this Agreement shall be taken into account
in construing this Agreement. Any provision of this Agreement which requires an
agreement in writing shall be deemed to require that the writing in question be
signed by the Employee and an authorized representative of the Company.

 

16



--------------------------------------------------------------------------------

(b) The Company and the Employee intend the terms of this Agreement to be in
compliance with Section 409A of the Code and the regulations promulgated
thereunder. To the maximum extent permissible, any ambiguous terms of this
Agreement shall be interpreted in a manner that avoids a violation of
Section 409A of the Code. The phrase “termination of the Employee’s employment”
and similar phrases in this Agreement shall mean the Employee’s “separation from
service” as defined in Section 409A of the Code. With respect to any
reimbursement or in-kind benefit arrangements of the Company provided for herein
that constitute deferred compensation for purposes of Section 409A of the Code,
the following conditions shall be applicable: (i) the amount eligible for
reimbursement, or in-kind benefits provided, under any such arrangement in one
calendar year may not affect the amount eligible for reimbursement, or in-kind
benefits to be provided, under such arrangement in any other calendar year
(except that the health and dental plans may impose a limit on the amount that
may be reimbursed or paid if such limit is imposed on all participants),
(ii) any reimbursement must be made on or before the last day of the calendar
year following the calendar year in which the expense was incurred (or such
earlier deadline as may be imposed by the Company’s applicable generally
applicable policies and procedures), and (iii) the right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.

(c) The Company does not guarantee the tax treatment or tax consequences
associated with any payment or benefit, including but not limited to
consequences related to Section 409A of the Code.

(d) If, after the date of a Change of Control of the Company, any payment amount
or the value of any benefit under this Agreement is required to be included in
the Employee’s income prior to the date such amount is actually paid or the
benefit provided as a result of the failure of this Agreement (or any other
arrangement that is required to be aggregated with this Agreement under Code
Section 409A) to comply with Code Section 409A, then the Employee shall receive
a distribution, in a lump sum, within 90 days after the date it is finally
determined that the Agreement (or such other arrangement that is required to be
aggregated with this Agreement) fails to meet the requirements of Section 409A
of the Code; such distribution shall equal the lesser of (i) the amount required
to be included in the Employee’s income as a result of such failure and (ii) the
benefits otherwise due hereunder, and shall in any event reduce the amount of
payments or benefits otherwise due hereunder.

18. DOLLAR AMOUNTS. All dollar amounts set forth herein refer to U.S. dollars.

19. HEADINGS. The headings herein contained are for reference only and shall not
affect the meaning or interpretation of any provision of this Agreement.

[Signature Page Follows]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

NICHOLAS FINANCIAL, INC. By:   /s/ Doug Marohn   Name: Doug Marohn   Title: CEO,
President EMPLOYEE: /s/ Kelly M. Malson Kelly M. Malson

[Signature Page: Nicholas Financial, Inc. – Kelly M. Malson Employment
Agreement]



--------------------------------------------------------------------------------

APPENDIX A

For purposes of this Agreement, a Change of Control shall be deemed to have
occurred upon the earlier of:

(i) The acquisition, without prior approval by the Board, by any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Exchange Act) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of one hundred percent (100%) of either:

(A) The then outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or

(B) The combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (the “Company
Voting Securities”); or

(ii) All individuals who, as of the date of this Agreement, constituted the
Board (the “Incumbent Board”) cease for any reason to constitute the Board,
provided that any individual becoming a director subsequent to the date of this
Agreement, whose election or nomination for election by the Company’s
shareholders was approved by a unanimous vote of the directors then comprising
the Incumbent Board, shall be considered as though such individual were a member
of the Incumbent Board, but excluding, for this purpose, any such individual
whose initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the directors of the Company (as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act); or

(iii) Consummation of a reorganization, merger, amalgamation, arrangement,
consolidation or other business combination (a “Business Combination”), in each
case, with respect to which none of the individuals and entities who were the
respective beneficial owners of the Outstanding Company Common Stock and Company
Voting Securities immediately prior to such Business Combination, following such
Business Combination beneficially own, directly or indirectly, any of the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination; or

(iv) A complete liquidation or dissolution of the Company or sale or other
disposition of all or substantially all of the assets of the Company other than
to a corporation with respect to which, following such sale or disposition, any
of the then outstanding shares of common stock and the combined voting power of
the then outstanding voting securities entitled to vote generally in the
election of directors are then owned beneficially, directly or indirectly, by
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Company Voting
Securities immediately prior to such sale or disposition in substantially the
same proportion as their ownership of the Outstanding Company Common Stock and
Company Voting Securities, as the case may be, immediately prior to such sale or
disposition; or



--------------------------------------------------------------------------------

(v) a determination by the Board of Directors of the Company, in view of the
then current circumstances or impending events, that a change of control of the
Company has occurred or is imminent, which determination shall be made for the
specific purpose of triggering the operative provisions of this Agreement.

If a payment is considered deferred compensation subject to the provisions of
Code Section 409A, then the foregoing definition shall be deemed amended to the
minimum extent necessary to comply with Code Section 409A.